PRATT, J.
There is no dispute that the secretary was the proper person to receive notices of withdrawal of funds. The power to receive notices implied the power to reject them, if irregular, and the duty to inform the applicant of the action taken. Any other rule would give a corporation a license to commit fraud. Had the secretary, when the notice was given, announced to plaintiff that the transfer of shares to him must be entered on the corporation books, that would have been promptly done. That obligation was for the benefit of the company. Once waived, it cannot now be insisted upon.
Judgment affirmed, with costs.